DETAILED ACTION
The following is a first action on the merits of application serial no. 16/547418 filed 8/21/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/10/19 has been considered.
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
-Claim 8 recites the limitation “a first electric machine” in lines 5-6.  However, this limitation is already introduced/recited in line 2 of the claim. The “a” should be changed to “the” in the second occurrence of the recitation to maintain consistency in scope of the limitation. 
-Claim 10 recites the limitation “the second” in last line of claim. The examiner assumes that the term “axle” should be inserted after the limitation “second”, please clarify.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations “where adjusting output of the first electric machine includes increasing torque output of the first electric machine to accelerate a speed of the first electric machine up to a speed of a gear.”  However, it is unclear as to what “gear” is being referred to, (i.e., is it up to a speed of a low gear or high gear), please clarify.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer et al 20200361303 .
a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, Meyer discloses a method for operating a vehicle, comprising: decreasing output ([0102], torque output) of a first electric machine (135c) coupled to a first axle (133) and increasing output ([0102], torque output) of a second electric machine (120) coupled to a second axle (122) in response to a request to disengage a higher gear in the first axle and engage a lower gear in the first axle ([0102], lines 1-6 and [0103], lines 1-6).

As to claim 2, Meyer discloses further comprising opening a first clutch (138) coupled to higher gear in response to the request to disengage the higher gear in the first axle.


As to claim 9, Meyer discloses where the higher gear range is switched to the lower gear range via disengaging a higher gear in the first axle and engaging a lower gear in the first axle ([0103], lines 1-6).

As to claim 13, Meyer discloses further comprising opening a first clutch (138) coupled to a higher gear in response to the request to switch the driveline from the higher gear range to the lower gear range.

As to claim 16, Meyer discloses (using same reference characters/information as described in claims above by examiner) a vehicle system, comprising: a first electric machine coupled to a front axle; a second electric machine coupled to a rear axle; a controller (14) including executable instructions stored in non-transitory memory to decrease output of the first electric machine and increase output of the second electric 

As to claim 17, Meyer discloses further comprising additional instructions (via 14) to decrease output of the second electric machine and increase output of the first electric machine in response to the request to switch a driveline from the higher gear range to the lower gear range ([0106], lines 1-13).

As to claim 18, Meyer discloses where the output of the second electric machine is decreased after ([0106], lines 4-5) the output of the second electric machine is increased ([0102], lines 5-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 8-13, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al 20170136867 in view of Tarasinki et al 20040200648. As to claim 1, Holmes discloses a method for operating a vehicle, comprising: a first electric machine (14) coupled to a first axle (A) and a second electric machine (14) coupled to a second axle (B) and in response to a request, disengages (via C1) a higher gear in the first axle and engages (via B1) a lower gear in the first axle ([0017], lines 1-8). However, Holmes doesn’t disclose decreasing output of the first machine and increasing output of the second machine in response to the request.
Tarasinki discloses a method for operating a vehicle, comprising: a first electric machine (18) coupled to a first axle (10) and a second electric machine (32) coupled to a second axle (14) and shows that it is well known in the art to decrease one of the first machine or the second machine and increase the other of the first machine or the second machine in response to a request to disengage a high or low gear and engage the other of the high or low gear ([0010]-[0011] describes that based upon a shift command, applying greater load to motors of one axle based on the required shifting axle and torque freeing the other motors of the other axle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to decrease a first axle machine and increase a second axle machine in response to request of disengagement from a higher gear to engagement of a lower gear within the first axle in Holmes in view of Tarasinki to avoid vehicle speed drops and shifting jolts during the gear change to improve driving efficiency of the vehicle.


As to claim 2, Holmes discloses further comprising opening a first clutch (C1) coupled to higher gear (24) in response to the request to disengage the higher gear in the first axle (A).

As to claim 3, Holmes discloses further comprising closing a second clutch (B1 is described as a brake but is also well known in the art to be considered a clutch) coupled to the lower gear (24 is being considered both a low and high gear based on clutch engagement to the gear) in response to the request to disengage the higher gear in the first axle, the second clutch included in the first axle.

As to claim 4, Holmes discloses where the first axle (A) is a front axle and where the second axle (B) is a rear axle.

As to claim 5, Holmes discloses where the first axle is a rear axle and where the second axle is a front axle (this can be an anticipated obvious design choice based on the axle arrangements A and B in Holmes being exact duplicates of each other as shown in Figure 3 and described in [0037], lines 10-14).

As to claim 8, Holmes discloses a method for operating a vehicle, comprising: a first electric machine (14) coupled to a first axle (A) and a second electric machine (14) coupled to a second axle (B) and in response to a request, switches a driveline from a higher gear range (via C1) to a lower gear range (via B1), ([0017], lines 1-8). However, doesn’t disclose decreasing output of the first machine and increasing output of the second machine and decreasing output of the second machine and increasing output of the first machine in response to the request.
Tarasinki discloses a method for operating a vehicle, comprising: a first electric machine (18) coupled to a first axle (10) and a second electric machine (32) coupled to a second axle (14) and shows that it is well known in the art to decrease one of the first machine or the second machine and increase the other of the first machine or the second machine in response to a request to disengage a high or low gear and engage the other of the high or low gear and further decreasing the first machine or second machine and increasing the other of the first machine or second machine in response to the request ([0010]-[0011] describes that based upon a shift command, applying greater load to motors of one axle based on the required shifting axle and torque freeing the other motors of the other axle and based upon the shifted axle, the motors of that axle is torque free and the other axle is torque loaded).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to decrease a first axle machine and increase a second axle machine and decrease the second axle machine and increase the second axle machine in response to request of disengagement from a higher gear to engagement of a lower gear within a driveline in Holmes in view of Tarasinki to avoid vehicle speed drops and shifting jolts during the gear change to improve driving efficiency of the vehicle.



As to claim 10, Holmes where the higher gear range is switched to the lower gear range via disengaging (via C1 in axle B) a higher gear in a second axle and engaging (via B1 in axle B) a lower gear in the second.

As to claim 11, Holmes discloses where first axle (A) is a front axle and the second axle (B) is a rear axle.

As to claim 12, Holmes discloses where the first axle is a rear axle and the second axle is a front axle   (this can be an anticipated obvious design choice based on the axle arrangements A and B in Holmes being exact duplicates of each other as shown in Figure 3 and described in [0037], lines 10-14).

As to claim 13, Holmes discloses further comprising opening a first clutch (C1) coupled to a higher gear (via 24) in response to the request to switch the driveline from the higher gear range to the lower gear range.

As to claim 16. Holmes discloses a vehicle system, comprising: a first electric machine (14) coupled to a front axle (A); a second electric machine (14) coupled to a rear axle (B); but doesn’t disclose a controller including executable instructions stored 
Tarasinki discloses a system for operating a vehicle, comprising: a first electric machine (18) coupled to a first axle (10) and a second electric machine (32) coupled to a second axle (14) and shows that it is well known in the art to use a controller including executable instructions stored in non-transitory memory (Figure 2, [0030]-[0033]) to decrease one of the first machine or the second machine and increase the other of the first machine or the second machine in response to a request to disengage a high or low gear and engage the other of the high or low gear ([0010]-[0011] describes that based upon a shift command, applying greater load to motors of one axle based on the required shifting axle and torque freeing the other motors of the other axle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to decrease a first axle machine and increase a second axle machine in response to request of disengagement from a higher gear to engagement of a lower gear within the driveline in Holmes in view of Tarasinki to avoid vehicle speed drops and shifting jolts during the gear change to improve driving efficiency of the vehicle.

As to claim 17, Holmes in view of Tarasinski further comprising additional instructions to decrease output of the second electric machine and increase output of the first electric machine in response to the request to switch a driveline from the higher gear range to the lower gear range (Tarasinski, [0010]-[0011] describes that based 

As to claim 19, Holmes discloses further comprising a first clutch (C1) in the front axle and a second clutch (B1) in the front axle.

As to claim 20, Holmes discloses further comprising additional instructions to open the first clutch (C1) and close the second clutch (B1) in response to the request to switch the driveline from the higher gear range to the lower gear range.

Allowable Subject Matter
Claims 6, 7, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 6 in combination with its dependency from claims 1-3) the method further of adjusting the first machine to reduce slip of the second clutch after opening the first clutch.
(as to claim 14 in combination with its dependency from claims 8 and 13) the method further of adjusting output of the first machine to reduce slip of the second clutch in response to the switch request from higher to lower gear range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Soliman et al 20120010041 shows that it is well known in the art to adjust a first electric machine (CISG) coupled to a first axle (20) and adjust a second electric machine (ERAD) coupled to a second axle (24) in response to a gear ratio change (claims 1, 3, 11 and [0034]-[0035]).
-Soliman et al 20090233758 shows that it is well known in the art to adjust a first electric machine (CISG) coupled to a first axle (30) and adjust a second electric machine (ERAD) coupled to a second axle (22, 23) in response to a requested transmission shift (Figure 7).
-Palatov 20090152030 shows that it is well known in the art to have provide a high speed range first electric machine (100) coupled to a first axle (500) and a low speed range second electric machine (200) coupled to a second axle (500).
-CN101856968A shows that it is well known in the art to provide a first electric machine (34) coupled to a first axle (22, 24) and a multiple speed range transmission (60) and a second electric machine (36) coupled to a second axle (30, 32) and another multiple speed range transmission (70).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        October 23, 2021